Citation Nr: 1719830	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of an intestinal perforation during a colonoscopy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which denied entitlement to service connection for perforation of the polypectomy site.

In an October 2015 decision, the Board determined that while the claim had been primarily developed as a service connection claim, the record indicated that the Veteran's intent was to file a claim under the provisions of 38 U.S.C.A. § 1151.  The Board subsequently denied the claim for entitlement to service connection for residuals of an intestinal perforation during a colonoscopy and remanded the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of an intestinal perforation during a colonoscopy for additional development.

In a March 2017 letter, the Veteran's attorney provided waiver of initial Agency of Jurisdiction (AOJ) review of evidence received by VA after the June 2016 supplemental statement of the case.  See 38 C.F.R. § 19.37 (2016).

The issue of entitlement to heart disease as secondary to herbicide exposure has been raised by the record in a February 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

The May 2011 colonoscopy the Veteran underwent was performed on a fee basis and was not provided by a VA employee or at a VA facility.



CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 1701(3)(A), 1703 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a March 2017 letter.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  Pertinent medical evidence has been associated with the claims file.

The Veteran was not provided with a VA examination and opinion for his claim to entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of an intestinal perforation during a colonoscopy.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  Notably, in the case here, the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).

Per the October 2015 Board remand instructions, the RO adjudicated this specific matter in a June 2016 supplemental statement of the case.  As a result, the Board also finds that the RO substantially complied with the October 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).
 
Factual Background and Analysis

The Veteran contends that that he experienced an intestinal perforation while undergoing a colonoscopy in May 2011.  He seeks compensation under 38 U.S.C.A. § 1151, as this disability was allegedly the result of VA medical care.  Notably, the Veteran underwent a colonoscopy in May 2011 which was provided by Dr. F.C.C., a physician who was referred by the Veterans Outpatient Clinic.

In a March 2017 Post-Remand Brief, the Veteran's representative noted that June 2011 and July 2011 VA treatment reports indicated that the Veteran's May 2011 colonoscopy had been complicated by intestinal perforation which required repair.  

Although sympathetic to the Veteran's contentions, the Board finds that this claim must be denied based on a lack of legal entitlement under the law.

Compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  For the purposes of this section, a disability is a "qualifying additional disability" if the disability was not the result of the veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, "either by a Department employee or in a Department facility."  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Under 38 C.F.R. § 3.361(e)(1), a VA employee is an individual (i) who is appointed by VA in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C.A. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of the law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.

Under 38 C.F.R. § 3.361(e)(2), a VA facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.  See 38 U.S.C.A. § 1701(3)(A).

Under 38 C.F.R. § 3.361(f), activities that are not hospital care, medical or surgical treatment, or examination by a VA employee or in a VA facility within the meaning of 38 U.S.C.A. § 1151(a) are: (1) hospital care or medical services furnished under a contract made under 38 U.S.C.A. § 1703; (2) nursing home care furnished under 38 U.S.C.A. § 1720; and (3) hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have jurisdiction.

In reference to the above, 38 U.S.C.A. § 1703 states that when Department facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing the care or services required, the Secretary, as authorized in section 1710 of this title, may contract with non-Department facilities in order to furnish hospital care or medical services to a veteran for the treatment of a service-connected disability.  See 38 U.S.C.A. § 1703(a)(1)(A).

On May 3, 2011 the Veteran underwent a colonoscopy that was performed by Dr. F.C.C.  Dr. F.C.C. is not a VA employee and he performed the colonoscopy at a non-VA facility.  VA referred the Veteran to this provider, and paid for the procedure and related care on a fee basis.  

Compensation is awarded under the provisions of 38 U.S.C.A. § 1151 for additional disability only if such additional disability was caused by hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility.  That is simply not the case here.

There is no evidence of record to demonstrate, nor does the Veteran contend, that Dr. F.C.C. was a VA employee.  See 38 C.F.R. § 3.361(e)(1), (2).  While a VA provider referred the Veteran to this physician, and payment for the procedure was provided by VA on a fee basis, the Veteran has provided no evidence to demonstrate that the facilities or doctor in question were under the direct control of the Secretary, or were part of the VA healthcare system at the time of the procedure in question.  A referral for treatment, or payment therefore, does not constitute direct control.

Accordingly, the procedure does not qualify as hospital care, medical or surgical treatment, or examination furnished by a VA employee or in a VA facility, as required for the award of compensation under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.361(f). 

Therefore, compensation under 38 U.S.C.A. §1151 is unavailable for any additional disability that may have been caused by the May 2011 procedure, and the Board need not address whether such additional disability was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in the care provided at those facilities or by an event not reasonably foreseeable.  Additionally, the Veteran does not contend, and there is no evidence indicating, that regular follow-up care provided by VA employees or at VA facilities resulted in any additional disability.

Furthermore, to the extent that any of the care the Veteran received from Dr. Francisco Cebollero falls under the provisions of 38 U.S.C.A. § 1703 (contracts for medical services in non-Departmental facilities), such care is specifically excluded from consideration under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.361(f)(1).  

In a case like this, where the law, but not the evidence, is dispositive, the Veteran's claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 420 (1996).



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of an intestinal perforation during a colonoscopy is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


